Order filed January 10, 2019




                                      In The

                     Fourteenth Court of Appeals
                                  ____________

                              NO. 14-18-00449-CV
                                  ____________

                     JEFFERY A. HARBERSON, Appellant

                                        V.

                      WILLIAM C. KENDRICK, Appellee


                    On Appeal from the 212th District Court
                           Galveston County, Texas
                      Trial Court Cause No. 17-CV-0060

                                   ORDER

      Appellant’s brief was due December 6, 2018. No brief or motion for extension
of time has been filed.

      If appellant does not file a brief with this court on or before February 11,
2019, the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).

                                  PER CURIAM